                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Matthew E. Orso,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                    3:14-cv-91
                                      )
                 vs.                  )
                                      )
             Chi Dao,                 )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Summary Judgment against Chi Dao is hereby
entered in the amount of $102,447.28 in accordance with the Court’s January 9, 2020
Order (Document 329).




       Case 3:14-cv-00091-GCM Document 361 Filed 04/27/20 Page 1 of 1
